Citation Nr: 0327677	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, evaluated as 20 percent disabling prior 
to October 11, 2002, and as 40 percent disabling from October 
11, 2002.  

2.  Entitlement to service connection for left knee arthritis 
with a total knee replacement as secondary to residuals of a 
right ankle injury with degenerative joint disease and 
ankylosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty during World War II.  The 
veteran applied for an increased rating for his 
service-connected right ankle disability on March 6, 1998.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied a disability rating in excess of 20 percent for the 
right ankle disability in October 1998, and denied service 
connection for the left knee disability in March 1999, and 
the veteran appealed its decisions.  In January 2003, the RO 
rated the right ankle disability as 40 percent disabling 
effective from October 11, 2002.  

Direct service connection for left knee disability and 
service connection for left knee disability secondary to 
service-connected left heel disability were previously denied 
in February 1988, December 1990, and June 1993.  The 
veteran's claim of service connection for left knee 
disability secondary to his service-connected right ankle 
disability is considered a separate claim.

The veteran has contended during this appeal, is essence, 
that his service-connected disabilities preclude his ability 
to secure or sustain substantially gainful employment.  The 
Board finds that such raises a claim for a total disability 
rating based on individual unemployability (TDIU).  This 
matter is referred to the RO for adjudication. 

The Board also finds that clinical and X-ray findings 
reported in recent years raise a claim for service connection 
for a right foot disability.  This matter is also referred to 
the RO for appropriate action.

The issue of secondary service connection for a left knee 
disability is addressed in the remand appended to this 
decision.





FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability 
was productive of marked limitation of motion and, with 
consideration of the pain, swelling and instability, the 
overall degree of impairment shown more nearly approximated 
ankylosis in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees, prior to October 
11, 2002.  His right ankle disability did not more nearly 
approximate ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity, prior 
to October 11, 2002.  

2.  The veteran's right ankle disability has been productive 
of ankylosis in plantar flexion at more than 40 degrees since 
October 11, 2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more than 
30 percent, for residuals of a right ankle injury, prior to 
October 11, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 
(2003).

2.  A disability rating in excess of 40 percent for residuals 
of a right ankle injury, from October 11, 2002, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The veteran filed the claims at issue prior to the enactment 
of the VCAA in September 2000.  As the caselaw relating to 
the applicability of VCAA under this circumstance has been 
somewhat inconsistent, the Board will briefly summarize the 
law.  VCAA was enacted on November 9, 2000, and was 
subsequently codified, in pertinent part, at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the entire 
VCAA potentially affects claims pending on or filed after 
the date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board 
entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Accordingly, the Board will 
consider the law and regulations implementing VCAA, as did 
the RO prior to certifying this appeal to the Board.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the rating decisions and 
statements of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  That is, the RO identified for 
the veteran which evidence the VA will obtain and which 
evidence the veteran is expected to present.  See 38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  VA medical records were obtained, and VA 
examinations were conducted.  Reasonable attempts were made 
to obtain identified relevant evidence.  The veteran asserted 
in August 2000 that the orthopedic examination he received 
was not from a board certified orthopedist.  However, the 
veteran underwent several examinations of his ankle during 
the periods of time at issue, and the 1998 examination in 
question was orthopedic in nature and was performed by a 
qualified physician.  The Board finds that this examination 
report, along with the other clinical examinations, to 
include a July 2002 examination, X-ray examinations, and 
outpatient clinic records provide sufficient clinical 
information for rating purposes.  VA's duties have been 
fulfilled.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Diagnostic Code 5003.

According to 38 C.F.R. § 4.71a, Plate II, normal ankle 
dorsiflexion is from 0 to 20 degrees, and normal ankle 
plantar flexion is from 0 to 45 degrees.  

38 C.F.R. § 4.71a provides:  

5270  Ankle, ankylosis of:  
	In plantar flexion at more than 40 degrees, or in 
dorsiflexion at 
more than 10 degrees or with abduction, adduction, 
inversion, 
or eversion deformity                                                                       
40 percent
In plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees                                           
30 percent
In plantar flexion, less than 30 degrees                                            
20 percent

5271 Ankle, limited motion of:
	Marked                                                                                              
20 percent
	Moderate                                                                                           
10 percent

Service medical records reveal a right astragalus injury in 
July 1943.  An August 1943 operation report states that the 
operation revealed a vertical fracture extending across the 
surface of both the ankle and subastragaloid joint from a 
position distal to the external malleolus obliquely to a 
point beneath the medial malleolus.  Fragments were 
approximated and fixed by two Kirschner wires.  An August 
1943 X-ray of the right ankle revealed that after 
introduction of pins, position of the fractured right talus 
was good.  In October 1943, X-ray revealed that two metal 
pins were still present in the right talus.  A late October 
1943 note indicates that the Kirschner wires went through the 
astragalus.  X-rays in April 1944 showed marked 
osteosclerosis involving the posterior half of the astragalus 
and a few small areas of calcification along the 
posteroinferior margin of the distal end of the right tibia.  
The diagnosis in November 1944 was a simple complete vertical 
oblique right astragalus fracture after an injury in July 
1943.  Traumatic arthritis of the right ankle and 
subastragaloid joints was present.  The final summary 
indicates that wires had been removed in October 1943 and the 
plaster boot reapplied.

Over the years, VA examinations have been conducted.  On VA 
examination in August 1983, the right ankle dorsiflexed to 10 
degrees short of neutral and plantar flexed to 20 degrees.  
Eversion and inversion were full.  

A June 1995 VA examination report states that the veteran had 
85 degrees of dorsiflexion of the right ankle, and 125 
degrees of plantar flexion of the right ankle.  Inversion and 
eversion were normal on the left ankle.  On the right ankle, 
he apparently had no motion of any kind, there was apparently 
some type of fusion here.  There was no inversion or 
eversion.  X-rays showed narrowing of the talocalcaneal joint 
and a mortise joint space was reasonably well maintained.  
The impression was probable traumatic arthritis of the right 
ankle following an old fracture requiring open reduction and 
internal pin fixation.  It was possible since his main 
complaint was one of pain that a fusion might afford him 
relief of his pain and it was suggested that he consider 
that.

A June 1997 VA examination report indicates that clinically, 
the veteran's right foot was swollen and he had pitting edema 
to the knee.  Dorsiflexion was 0 to maybe 1 degree.  Plantar 
flexion was 0 to maybe 10 degrees only.  There was very 
little motion of the ankle at all.  He had a very small 
amount of lateral movement.  

An August 1997 VA examination report indicates that the 
veteran complained of almost constant ankle pain and swelling 
of his ankle, foot, and lower leg.  He needed a brace which 
was connected into his shoe and around his leg to support his 
right ankle.  He had several different types of home 
appliances such as a bench and supports for climbing in and 
out of the tub or shower.  Clinically, his right ankle had no 
lateral movement.  His foot and ankle were swollen with some 
pitting edema to the knee.  He had dorsiflexion of 0 to 1 
degree, and plantar flexion from 1 to 10 degrees.

The veteran filed a claim for an increased rating for his 
service-connected right ankle disability on March 6, 1998, 
stating that it had become worse.

On VA examination in August 1998, the veteran's right ankle 
dorsiflexion was 0 to 15 degrees and plantar flexion was 0 to 
12 degrees, all without discomfort.  X-rays of the right 
ankle revealed irregularity of the talar dome with mild 
tibiotalar joint space loss, moderate severe posterior 
subtalar joint space loss, and mild talonavicular joint 
degenerative changes present.

A December 1998 VA examination report indicates that the 
veteran reported that his right ankle always swells and aches 
and that sometimes he cannot even get a boot on and has 
difficulty donning socks.  He wore an AFO type of construct 
with metal bars and a custom made shoe.  He walked with a 
very stiff antalgic gait.  He had no ankle motion secondary 
to his AFO.  He had 5/5 plantar flexion on the right with 
complaints of pain in his right ankle.  He was unable to 
generate dorsiflexion.  He had great difficulty assuming a 
toe walking position but was able to do it.  He was unable to 
dorsiflex his right ankle for heel walking.  He had 
tenderness to palpation about both his medial and lateral 
ankle joint line.  It was difficult to assess whether he had 
ankle effusion versus pitting edema.  Actively and passively, 
he had 10 degrees of plantar flexion.  He had 5 degrees of 
dorsiflexion, passively only.  

The veteran was seen by VA in April 1999, for an ankle brace, 
and that report does not indicate that ankylosis with an 
adduction deformity was present.  

An April 2000 VA X-ray report states that the right ankle 
showed irregularity of the talar dome and subtalar 
degenerative change.  It does not indicate that an adduction 
deformity was present.  There was VA podiatry treatment in 
July 2000, the report of which does not indicate that an 
adduction deformity was present.  That report indicates that 
his sole was worn through on his right boot, and that he was 
wearing a double upright brace for his right foot.  

An October 2002 QTC medical examination report indicates that 
clinical examination revealed callus formation of the right 
great toe and sole and tenderness in the right sole.  He 
required a brace on the ankle.  He had severe swelling of the 
right ankle.  Dorsiflexion of the right side was from 0 to 5 
degrees.  Plantar flexion on the right side was from 0 to 15 
degrees.  There was pain on extreme range of motion of the 
right ankle.  There was no fatigue, weakness, lack of 
endurance, or incoordination.  There was a severe deformity 
of adduction of the right foot.  There was a 10 degree 
adduction deformity of the right foot.  Ankylosis of the 
joint was present.  The diagnosis was degenerative arthritis 
of the right ankle with ankylosis.

As for the rating prior to October 11, 2002, the June 1995 VA 
examination showed no right ankle inversion or eversion due 
apparently to fusion.  The veteran had hardly any 
dorsiflexion on VA examination in June 1997 and August 1997.  
He also had dorsiflexion to 15 degrees on VA examination in 
August 1998 but only 5 degrees of dorsiflexion, and only 
passively, on VA examination in December 1998.  The best 
reported plantar flexion was to 12 degrees.  He was using a 
brace, and he was experiencing swelling and pain.  He had 
narrowing/degeneration in the talocalcaneal joint and 
degenerative or traumatic irregularity of the talar dome. 

In the Board's judgment, the overall degree of impairment 
shown prior to October 11, 2002, more nearly approximated 
ankylosis in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  While ankylosis 
was not specifically diagnosed prior to October 11, 2002, and 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
arguably can not provide for a higher rating under as the 
maximum rating for limitation of motion (marked) is 20 
percent under Code 5271 (see Johnston v. Brown, 10 Vet. App. 
80, 84-85 (1997)), it is quite apparent that the veteran had 
very little motion of the ankle and significant symptoms, 
such as pain, swelling and instability with the little motion 
that he had.  However, a 40 percent rating is not warranted 
prior to October 11, 2002 under Diagnostic Code 5270 because 
the veteran's right ankle disability did not more nearly 
approximate ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion, or eversion deformity.  He 
retained ankle function as shown, for example, by his 5/5 
plantar flexion strength.  The veteran was examined on 
several occasions prior to October 11, 2002 without ankylosis 
and an adduction deformity being reported.  According, an 
increased rating of 30 percent, but no more than 30 percent, 
is warranted under 38 C.F.R. §§ 4.7, 4.71a, Code 5270. 

No Diagnostic Codes are more appropriate than 5270 and 5271 
prior to October 11, 2002.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

As for the rating effective from October 11, 2002, a 40 
percent evaluation is the maximum schedular rating under 
Diagnostic Code 5270, and a 40 percent rating is assigned 
under Diagnostic Code 5270 effective from October 11, 2002.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca can not provide for a higher rating under that Code.  
Johnston, supra.

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is more appropriate from October 
11, 2002.  Butts, supra; Pernorio, supra; Tedeschi, supra.

The preponderance of the evidence is against a disability 
rating in excess of 30 percent prior to October 11, 2002, and 
against a disability rating in excess of 40 percent from 
October 11, 2002.  accordingly, the reasonable doubt rule is 
not for application..  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to a 30 percent rating, but not higher, for 
residuals of a right ankle injury with degenerative joint 
disease, prior to October 11, 2002, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 40 percent 
for residuals from residuals of a right ankle injury with 
degenerative joint disease and ankylosis, from October 11, 
2002,  is denied.  


                                                            
REMAND

It is contended by and on behalf of the veteran, in essence, 
that his left knee disability was caused or aggravated by his 
service-connected right ankle disability.  The veteran 
asserts that his left knee disability was caused by favoring 
his right ankle.  Service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service-connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The relevant evidence pertaining to the issue of secondary 
service connection is summarized below.  

An October 1987 VA examination report states that the veteran 
reported that his right leg and left knee bothered him.  
Clinically, there was a transverse scar across his right knee 
from a logging accident.  There were three scars off the left 
knee roughly 3-4 inches long and obliquely transverse, with 
the high upward end on the medial side and the distal portion 
of the scar laterally, which were noted to be from a chain 
saw accident in the past.  Both knees were slightly larger 
than one would expect suggesting early osteoarthritis.  
Review of films obtained over a period of years demonstrated 
old injuries to the left knee joint consisting principally of 
depression of the medial tibial plateau with considerable 
alteration of all of the weightbearing components.  Views of 
the right knee showed essentially no abnormalities.  Current 
left knee X-rays showed free bodies in and around the knee 
joint associated with minimal changes of degenerative 
arthritis.

A June 1995 VA examination report states that the veteran 
believed that he traumatized his left knee joint because of 
favoring his right ankle.  A total left knee replacement had 
been performed in 1991.

Between December 1998 and March 1999, a VA examiner observed 
how the veteran walked, examined him, reviewed left and right 
knee and right ankle X-rays, and reviewed the claims folder, 
and indicated in January 1999 that there was no compelling 
evidence to indicate that the veteran's service-connected 
right ankle disorder caused the left knee complaint or an 
exacerbation of it.  He stated that one would suspect that 
there would be some degenerative changes to a significant 
degree in the veteran's ipsilateral right knee if his 
complaints were indeed secondary to his right ankle.  

While the record contains a competent opinion addressing the 
question of whether the veteran's left knee disability was 
caused or aggravated by his service-connected right ankle 
disability, the Board notes that, in written argument 
submitted to the Board in May 2003, by an officer with 
Disabled American Veteran's (DAV) includes the correct 
assertion that the RO and VA examiner failed to consider 
whether the veteran's left knee disability was caused or 
aggravated by his two other service-connected orthopedic 
disabilities, status-post right hip (rated 10 percent) and 
left heel (rated zero percent) fractures.  While the 
veteran's local DAV representative requested an independent 
medical expert opinion (IME), it is the Board's judgment 
that, since the RO has not addressed the question of whether 
the veteran's right ankle disability was caused or aggravated 
by his service-connected right hip and/or left heel 
disabilities (as this particular question was not raised 
before the RO or prior to submission of the May 2003 Informal 
Hearing Presentation), the most appropriate avenue is to 
remand the entire issue of secondary service connection to 
the RO for readjudication following another VA examination 
that addressed this recently raised sub-issue. 

The Board also notes that, in view of the referral of the 
issue of entitlement to a TDIU (see introduction, above), 
appellate consideration of whether an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2002) is warranted for the 
veteran's right ankle disability is deferred. 

In view of the foregoing, the issue of secondary service 
connection for a left knee disability is remanded to the RO 
for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim. 

2.  The RO should arrange for a VA joints 
examination of the veteran to determine 
the nature and etiology of his left knee 
disability.  All indicated studies should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
clinician should indicate that the claims 
file was reviewed in the examination 
report.  Following the review of the 
claims file, the clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any disability of 
the left knee that may be present was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) by his service-
connected right ankle, right hip and/or 
left heel disabilities.  The examiner 
should provide a rationale for any 
opinion expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of whether the veteran's left knee 
disability was caused or aggravated by 
his service-connected right ankle, right 
hip, and/or left heel disabilities.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

